NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
WALLACE OENGA, GEORGENE SHUGLUK,
LEROY OENGA, SR., MICHAEL DELIA, TONY
DELIA, JOSEPH DELIA, JENNIE MILLER AND
TRINITY DELIA, '
Plaintiffs-Appellants,
V.
UNITED STATES, _
Defen,dcmt-Cross Appellant,
AND
BP EXPLORATION (ALASKA) INC., CHEVRON
U.S.A. INC., CONOCOPHILLIPS ALASKA, INC.,
AND EXXONMOBIL ALASKA PRODUCTION INC.,
Defendcmts-Cross AppeIlan.ts,
AND
FOREST OIL CORPORATION
AND KUUKPIK CORPORATION,
Defen,dants.
0
2011-5074, -5077, -5078
Appea1S from the United StateS C0urt of Federa1
C1aims in case n0. 06-CV-491, Judge Nancy B. Firest0ne.

0ENGA V. US
CCI
ON MOTION
ORDER
2
The parties move for leave to extend the briefing
schedule until March 30, 2012.
Upon consideration thereof
lT lS ORDERED THATZ
The motion is g'ranted.
JAN 27 2012
Date
Rayrnond C. GiVenS, Esq.
Bruce E. Falconer, Esq.
Ja1:nes E. Torgerson, Esq.
Robert P. Stockman, Esq.
FoR THE COURT
/s/ J an Horbaly "
J an Horbaly
Clerk
lo
FlLED
U.S. COURT 0F AFPEA1S FOH
THE FEDEBAL ClRCU|T
s21 JAN 2 7 2012
JAN HOBBALY
CLEHK